—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered July 23, 1998, convicting her of criminal sale of a controlled substance in the third degree under Indictment No. 98-00188, upon her plea of guilty, and imposing sentence, and an amended judgment of the same court, also rendered July 23, 1998, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her prior conviction of criminal possession of a controlled substance in the fifth degree under Superior Court Information No. 97-00694.
*541Ordered that the judgment and amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Joy, J. P., Thompson, Goldstein and Feuerstein, JJ., concur.